EXHIBIT 10.1
AMENDED AND RESTATED SERVICES AGREEMENT
     This Amended and Restated Services Agreement (this “Agreement”), dated as
of September 2, 2008 (the “Effective Date”), is by and between National Default
Exchange, LP, a Delaware limited partnership (“NDEx”) and Barrett Daffin
Frappier Turner & Engel, LLP, a Texas limited liability partnership (f/k/a
Barrett Burke Wilson Castle Daffin & Frappier, LLP) (the “Firm”). NDEx and the
Firm are hereinafter collectively referred to as the “Parties” and each as a
“Party.” Unless otherwise indicated, capitalized terms used but not otherwise
defined herein have the meanings set forth in Section 1.1 below.
RECITALS
     A. The Firm is engaged in the Practice of Law with its principal office in
Addison, Texas. Prior to the date of the Firm’s entry into that certain
Contribution Agreement (as defined below), in addition to the Practice of Law,
the Firm provided certain non-legal services to Clients, including the
Foreclosure Trustee Services.
     B. The Firm and NDEx entered into that certain Contribution Agreement,
dated as of June 1, 2006 (the “Contribution Agreement”), pursuant to which the
Firm contributed to NDEx substantially all of the assets used by the Firm in the
business of providing Foreclosure Trustee Services to the Firm’s Clients, and
NDEx assumed certain liabilities of the Firm associated therewith.
     C. Contemporaneously with entry into the Contribution Agreement, the Firm
and NDEx entered into that certain Services Agreement, dated as of June 1, 2006
(the “Original Services Agreement”), pursuant to which the Firm engaged NDEx to
provide Foreclosure Trustee Services and other services to the Firm and its
Clients; provided, however, that the performance of any Legal Services in
connection with the business of the Firm continued, and presently continue, to
be performed by the Firm.
     D. Pursuant to the Equity Purchase Agreement, APC is acquiring one hundred
percent (100%) of the direct and indirect equity interests in National Default
Exchange Holdings, L.P., a Delaware limited partnership and the parent of NDEx
(“NDEx Holdings”), from the holders of such equity interests. This Agreement is
being entered into in connection with, and as a condition to, the consummation
of the transactions contemplated by the Equity Purchase Agreement.
     E. The Firm and NDEx now desire, subject to the terms and conditions
described herein, to amend and restate the Original Services Agreement in its
entirety in the manner set forth in this Agreement.
     G. It is the intention of the Parties that the services to be rendered to
the Firm by NDEx under this Agreement include: (i) Foreclosure Trustee Services
to the Firm and to the Clients; and (ii) Support Services to the Firm.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

 



--------------------------------------------------------------------------------



 



AGREEMENTS
     In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definition of Certain Terms. The terms defined in this Section 1.1,
whenever used in this Agreement (including in the schedules and exhibits), shall
have the respective meanings indicated below for all purposes of this Agreement:
     “Access Rights” means the right to, or have representatives to, upon at
least three Business Days notice, and at the sole expense of the Party
exercising the Access Rights:
     (a) examine (i) all financial, accounting, and bookkeeping records, and
(ii) all other records, reports and other papers of the other Party, in each
case relating to this Agreement and/or the performance of such Party’s
obligations under this Agreement, except to the extent that such action would,
in the reasonable opinion of counsel, constitute a waiver of the attorney/client
privilege or violate any obligations of confidentiality to third parties;
     (b) make copies and take extracts from any of the materials described in
clause (a) of this definition, except for information that is subject to a
written confidentiality agreement with a third party; and
     (c) meet with appropriate personnel of the Party providing access to
discuss the materials described in clause (a) of this definition during normal
business hours.
     “Affiliate” as applied to any Person, means any other Person, directly or
indirectly, controlling, controlled by, or under common control with, that
Person. The term “control” (including, with correlative meanings, the terms
“controlling, “controlled by” and” under common control with”), as applied to
any Person, includes the possession, directly or indirectly, of ten percent
(10%) or more of the voting power (or in the case of a Person which is not a
corporation, ten percent (10%) or more of the ownership interest, beneficial or
otherwise) of such Person or the power otherwise to direct or cause the
direction of the management and policies of that Person, whether through voting,
by contract or otherwise. Notwithstanding anything to the contrary herein, for
purposes of this Agreement, (i) NDEx shall not be considered an “Affiliate” of
the Firm, and (ii) the Firm shall be not considered an “Affiliate” of NDEx .
     “Agencies” shall mean, individually or collectively, Fannie Mae, Freddie
Mac, FHA, VA and GNMA and any other governmental agencies or quasi-governmental
agencies who are residential mortgage lenders or residential mortgage loan
servicing companies that are or become Clients of the Firm.
     “Agreement” has the meaning set forth in the Preamble of this Agreement.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

2



--------------------------------------------------------------------------------



 



     “Amended Fee Schedule Date” means (i) with respect to each Initial Quarter,
the first day of each Initial Quarter, and (ii) with respect to each calendar
year after 2009, January 1, 2010 and each anniversary thereof.
     “Amended Fee Schedule” has the meaning specified in Section 3.1(b) hereof.
     “APC” means American Processing Company, LLC, a Michigan limited liability
company.
     “Applicable Law(s)” means any statute, law, ordinance, regulation,
requirement, order or rule of any Governmental Body, or any governmental or
administrative interpretation thereof, including, but not limited to, any and
all federal, state and local laws governing the legal profession generally,
including, but not limited to, the Disciplinary Rules of Professional Conduct
for the State of Texas, the Fair Labor Standards Act, the FDCPA, and the
Graham-Leach-Bliley Act.
     “Breaching Party” has the meaning set forth in Section 8.3 of this
Agreement.
     “Business” means the business of providing Foreclosure Trustee Services.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in Minneapolis, Minnesota.
     “Change” and “Changes” have the meaning set forth in Article IX of this
Agreement.
     “Claim” has the meaning set forth in Section 11.6 of this Agreement.
     “Client Engagement Letters” means engagement letters from time to time in
effect during the Term of this Agreement between the Firm and the Clients
relating to the Firm’s Foreclosure Business and related Practice of Law
including, but not limited to, the Client Engagement Letters in effect on the
Effective Date.
     “Clients” shall mean, collectively, (i) Investors or other residential
mortgage lenders or (ii) Servicers, in each case who have engaged the Firm, or
may engage the Firm in the future, as well as any other Person who receives
Legal Services from the Firm.
     “Contribution Agreement” has the meaning set forth in the Recitals to this
Agreement.
     “Deeds of Trust” means residential mortgage loan deeds of trust which grant
a mortgage lien and deed of trust covering Property to a Foreclosure Trustee for
the benefit of an Investor or other lender to secure the payment and performance
of one or more promissory notes payable to the Investor or other lender.
     “Defaulted Loans” means Loans with respect to which the borrower is in
payment or other default.
     “Effective Date” has the meaning set forth in the Preamble to this
Agreement.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

3



--------------------------------------------------------------------------------



 



     “Employee Expenses” means any and all employee costs of the NDEx Workforce,
including, but not limited to, personnel salaries, overtime, bonuses,
commissions, fringe benefits, accrued vacations, sick leave time, profit
sharing, pension, and any insurance benefits.
     “Encumbrances” means any liens, hypothecations, mortgages, charges,
security interests, pledges and other encumbrances and claims of any nature.
     “Engagement Relationships” means contracts, agreements or engagements
between the Firm and certain Clients that govern the relationship between the
Firm and such Clients.
     “Equity Purchase Agreement” means that certain Equity Purchase Agreement,
dated as of July 28, 2008, by and among APC and the other parties a party
thereto.
     “Extended Term” has the meaning set forth in Section 8.2 of this Agreement.
     “Fannie Mae” shall mean the Federal National Mortgage Association.
     “FDCPA” means the Fair Debt Collection Practice Act.
     “Fee Schedule Period” means (i) with respect to each Initial Quarter, the
calendar quarter commencing on the first day of such Initial Quarter, and
(ii) with respect to each calendar year after 2009, the calendar year commencing
on January 1 of such calendar year.
     “FHA” shall mean the Federal Housing Administration
     “Firm Confidential Information” has the meaning set forth in Section 7.2(a)
of this Agreement.
     “Firm Damages” has the meaning set forth in Section 11.4 of this Agreement.
     “Firm’s Foreclosure Business” means Legal Services provided by the Firm to
Clients relating to Foreclosures (including, but not limited to, Legal Services
ancillary to the collection, disposition, litigation, bankruptcy, eviction,
negotiation and settlement of Defaulted Loans and Foreclosures on Property which
secures Defaulted Loans).
     “Firm” has the meaning set forth in the Preamble of this Agreement.
     “Firm’s Business” means the business of providing Legal Services to the
Clients.
     “First Invoice” has the meaning set forth in Section 3.2(a) of this
Agreement.
     “Force Majeure Condition” shall mean any condition or event beyond the
control of the Party affected thereby, including, but not limited to, fire,
explosion, or other casualty, act of God, war or civil disturbance, acts of
public enemies, embargo, the performance or non-performance of third parties,
acts of city, state, local or federal governments in their sovereign,
regulatory, or contractual capacity, labor difficulties and strikes.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

4



--------------------------------------------------------------------------------



 



     “Foreclosure” means the process by which a Foreclosure Trustee sells real
property at a foreclosure sale or takes over a Property on behalf of an Investor
or other lender or a Servicer in connection with a Defaulted Loan.
     “Foreclosure Trustee” means a trustee appointed under a Deed of Trust.
     “Foreclosure Trustee Administration Fee” has the meaning set forth in
Section 3.1(a) of this Agreement.
     “Foreclosure Trustee Services” means services other than Legal Services
related to activities undertaken by a Foreclosure Trustee in connection with
Foreclosures, including, but not limited to: (i) receiving referrals from
Clients or other Servicers of loan files under the Firm’s Engagement
Relationships or otherwise, and related requests for Foreclosure services with
respect to Defaulted Loans; (ii) review and set-up of loan files for
Foreclosure; (iii) document retrieval and research; (iv) providing acceleration
and Foreclosure notices; posting property for Foreclosure sale, and coordinating
and engaging (at the Firm’s expense) third parties to perform posting of
Foreclosure notices; (v) attending Foreclosure sales; (vi) accepting Foreclosure
bids, and otherwise providing or arranging for the provision of Foreclosure
posting and sales services, including the engagement (at the Firm’s expense) of
third parties to perform the services related to the conduct of the Foreclosure
auction sale; (vii) Loan reinstatements; (viii) generating Foreclosure sales
confirmation reports; (ix) title curative services with respect to Property
subject to Foreclosure; (x) processing of claims on Defaulted Loans with the
Insurers; (xi) litigation support services related to Defaulted Loans; and
(xii) bankruptcy setup services related to Defaulted Loans; provided, however,
that the following services are specifically excluded from the definition of
Foreclosure Trustee Services: (a) any Legal Services, and (b) any Title Work or
other title related services billed directly to the Firm by NDEx Title.
     “Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation.
     “GAAP” means United States generally accepted accounting principles,
consistently applied in accordance with past practices.
     “GNMA” shall mean the Government National Mortgage Association.
     “Governmental Body” means any:
          (a) federal, state, county, municipal, city, town village, district,
or other jurisdiction or government of any nature;
          (a) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or other
entity and any court or other tribunal); or
          (b) body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.
     “Indemnified Party” has the meaning set forth in Section 11.6 of this
Agreement.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

5



--------------------------------------------------------------------------------



 



     “Indemnifying Party” has the meaning set forth in Section 11.6 of this
Agreement.
     “Initial Fee Schedule” has the meaning set forth in Section 3.1(a) of this
Agreement.
     “Initial Quarter” means each calendar quarter during 2009.
     “Initial Term” has the meaning set forth in Section 8.1 of this Agreement.
     “Insolvent” means a party who makes an assignment for the benefit of its
creditors, or voluntarily commences proceedings in bankruptcy, reorganization or
liquidation under the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.,
as amended, or under any other state, federal or Applicable Law for the relief
of debtors (or an action under any such laws is commenced against such party and
is not discharged within 60 days), or has a receiver, trustee or custodian
appointed to operate its business who is not discharged within 60 days of his,
her or its appointment.
     “Investors” shall mean, collectively, Fannie Mae, Freddie Mac and the
Private Investors.
     “Insurers” means, collectively, FHA and VA.
     “Invoice” means any Monthly Invoice or the First Invoice.
     “Legal Services” means the preparation of a pleading or other document
incident to an action or special proceeding in any court or the management of
the action or proceeding on behalf of a client before a judge in court, as well
as any services rendered to or on behalf of a client out of court, including the
giving of advice or the rendering of any service requiring the use of legal
skill or knowledge, such as preparing a legal instrument, the legal effect of
which under the facts and conclusions involved must be determined based on
professional legal judgment and skill, including, without limitation, counseling
or assisting others in matters that require the use of legal discretion and
profound legal knowledge, the giving of advice or the rendering of any service
requiring the use of legal skill or knowledge.
     “Loans” means residential mortgage loans secured by a deed of trust,
mortgage or other security interest in Property.
     “Malpractice Insurance Policies” has the meaning set forth in Section 4.6
of this Agreement.
     “Material Breach” means any breach of this Agreement that:
     (a) significantly deprives the Non-breaching Party of the benefits afforded
to it under this Agreement;
     (b) causes the Non-breaching Party to suffer material losses or material
damages that cannot be properly redressed by the payment of money;
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

6



--------------------------------------------------------------------------------



 



     (c) constitutes gross negligence or willful misconduct on the part of the
Breaching Party that results in a material loss or material damages to the
non-Breaching Party;
     (d) with respect to the Firm, the failure by the Firm to timely pay a
Monthly Invoice when owed to NDEx under this Agreement.
     (e) with respect to the Firm, the failure by the Firm to timely pay any
amounts owed to NDEx Title for Title Work performed by NDEx Title.
     “Measuring Month” has the meaning set forth in Section 3.1(b) of this
Agreement.
     “Monthly Invoice” has the meaning set forth in Section 3.2(a) of this
Agreement.
     “NDEx” has the meaning set forth in the Preamble of this Agreement.
     “NDEx Confidential Information” has the meaning set forth in Section 7.1(a)
of this Agreement.
     “NDEx Intellectual Property” has the meaning set forth in Section 7.6 of
this Agreement.
     “NDEx Title” means NDEx Title Services, LLC, a Texas limited liability
company and an Affiliate of NDEx.
     “NDEx Workforce” has the meaning set forth in Section 5.1 of this
Agreement.
     “New Fee Amount” has the meaning set forth in Section 3.1(b) of this
Agreement.
     “Non-breaching Party” has the meaning set forth in Section 8.3 of this
Agreement.
     “Objection Notice” has the meaning specified in Section 3.1(b) hereof.
     “Office Products” has the meaning set forth in Section 4.4 of this
Agreement.
     “Original Services Agreement” has the meaning set forth in the Recitals of
this Agreement.
     “Parties” has the meaning set forth in the Preamble of this Agreement.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Practice of Law” means any activities that constitute providing Legal
Services.
     “Practice Providers” means the Firm’s attorneys who perform the Practice of
Law.
     “Prevailing Party” has the meaning set forth in Section 11.2 of this
Agreement.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

7



--------------------------------------------------------------------------------



 



     “Private Investors” shall mean private investors (i.e., non-Agency) who
make or invest in residential mortgage loans.
     “Proceeding” means any claim, suit, litigation, arbitration, hearing,
audit, charge, investigation, or other action (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any Governmental Body, arbitrator or
mediator.
     “Property” means the real and personal property included within any
particular parcel or tract of improved residential real estate.
     “Reasonable Attorneys’ Fees” shall mean those attorneys’ fees actually
incurred in obtaining a judgment in favor of the Prevailing Party.
     “Sales Tax” has the meaning set forth in Section 3.1(d) of this Agreement.
     “Servicers” means entities that provide billing and collection and other
services related to the servicing and administration of Loans.
     “Services” means, collectively, the Foreclosure Trustee Services and the
Support Services.
     “Standard Operating Procedures” means the operating procedures agreed to by
the Parties regarding the integration of Foreclosure Trustee Services provided
by NDEx and Legal Services provided by the Firm.
     “Support Services” means those certain non-legal business management,
administrative and other support services to be provided by NDEx to support the
Firm’s Foreclosure Business including, but not limited to, human resources
administration and financial accounting services, and computer hardware and
software support and maintenance, technical support, system administration,
network administration, telecommunications and data system support and
administration, networking connectivity, assistance with purchasing IT hardware,
software and other products, data backups, and system security in accordance
with the requirements of the Clients, and the other services described on
Schedule 1 hereto, as may be modified from time to time by written agreement of
the Parties.
     “Term of this Agreement” means, collectively, the Initial Term and each
Extended Term.
     “Termination Date” means the effective date of the termination of this
Agreement in accordance with Sections 8.3, 8.4 or 8.5.
     “Title Work” means, collectively, obtaining title evidence, examining
title, preparing title summary reports, ordering tax certificates and performing
title curative activities, including, but not limited to, preparation and review
of title searches and abstracts of title relating to Property.
     “VA” shall mean the Department of Veterans Affairs.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

8



--------------------------------------------------------------------------------



 



     “Work Product” shall mean all work product developed by the Firm, or any of
its employees or approved subcontractors (tangible, recorded or otherwise, and
without regard to the form of recordation or state of completion) in the
performance of Legal Services for Clients, whether or not the services being
performed are complete.
     “Work-in-Process” shall mean, at any time, all Work Product in the hands of
the Firm including, but not limited to, mortgage loan files, bankruptcy,
foreclosure or litigation files relating to any Client mortgage loan, working
papers, narrative descriptions, reports, data, tapes, diskettes, software (if
originally provided by a Client), and all material of similar character.
     1.2 Additional Terms. The terms “hereof,” “herein” and “hereunder” and
terms of similar import are references to this Agreement as a whole and not to
any particular provision of this Agreement. The term “including” as used in this
Agreement is used to list items by way of example and shall not be deemed to
constitute a limitation of any term or provision contained herein. As used in
this Agreement, the singular or plural number shall be deemed to include the
other whenever the context so requires. Section, paragraph, clause, Exhibit and
Schedule references contained in this Agreement are references to sections,
paragraphs, clauses and schedules in or to this Agreement, unless otherwise
specified.
ARTICLE II
SERVICES TO BE PROVIDED BY NDEX
     2.1 Foreclosure Trustee Services. The Firm hereby exclusively engages NDEx,
and NDEx hereby agrees, to perform the Foreclosure Trustee Services that the
Firm has determined or established as necessary and essential for the benefit
of, and on behalf of, its Clients. For all purposes under this Agreement, the
term “Firm” shall include any other law firm or lawyer that becomes affiliated
with the Firm or any partner of or owner in the Firm.
     2.2 Support Services. In addition to the Foreclosure Trustee Services, NDEx
hereby agrees to provide the Support Services. The Parties acknowledge and agree
that if the Firm requests that NDEx provide additional support services to the
Firm not set forth on Schedule 1 hereto, then the Parties will at that time
negotiate in good faith the scope of any such additional support services and
the additional fees to be paid by the Firm to NDEx for such additional support
services; provided, however, that NDEx can, in its sole discretion, decide not
to provide any such additional support services to the Firm and in no event
shall such a decision to not provide any such additional support services be
deemed to be a breach or default by NDEx of this Agreement.
     2.3 Title Services to NDEx Title. As additional consideration for the
Services to be provided by NDEx to the Firm hereunder, the Firm agrees to
exclusively refer all of its Title Work to NDEx Title for the Term of this
Agreement. The Firm acknowledges and agrees that the Title Work performed by
NDEx Title shall be in addition to, and not part of, the Services provided by
NDEx under this Agreement and that all costs and expenses of NDEx Title in
providing the Title Work shall be separately billed by NDEx Title to the Firm
and shall not be covered by or included in the Initial Fee Schedule or any
Amended Fee Schedule hereunder.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

9



--------------------------------------------------------------------------------



 



NDEx Title will provide title services at the standard reimbursable rates
announced or published from time to time by Investors.
     2.4 Supervision of NDEx Personnel. The Parties intend that all employees of
NDEx who are providing Foreclosure Trustee Services pursuant to this Agreement,
shall, to the extent required by Applicable Law, work under the direct or
indirect supervision of an attorney employed by the Firm. Such attorney shall
have the ultimate authority as to all legal decisions regarding each file,
matter, or case for which NDEx is performing Foreclosure Trustee Services. The
Firm agrees to cause its attorneys to provide supervision of the employees of
NDEx that are providing Foreclosure Trustee Services in compliance with
Applicable Law. The Firm shall be responsible for assuring that any supervisory
attorney is licensed to engage in the Practice of Law in the state or states in
which such attorney is providing supervision or other Legal Services.
     2.5 Standard Operating Procedures. The Standard Operating Procedures shall
be formulated in compliance with all Applicable Laws. The Standard Operating
Procedures shall be amended from time to time by the Firm and NDEx, in
accordance with changes in Applicable Law, or for the reasonable accommodation
of reasonable requests of Clients, so long as any such amendments shall not
materially increase the duties or responsibilities of NDEx or the Firm
hereunder.
     2.6 No Exclusivity. The engagement of NDEx by the Firm is on a
non-exclusive basis, and NDEx, in its sole discretion, may provide Foreclosure
Trustee Services to any other Person.
ARTICLE III
COMPENSATION AND REIMBURSEMENT
     3.1 Fees and Reimbursement.
     (a) Initial Fee Schedule. Subject to the terms and conditions of this
Section 3.1, in consideration for the performance of the Services hereunder,
NDEx will (i) be compensated on a per file fee basis for files referred by the
Firm to NDEx for processing in accordance with the fee schedule set forth on
Exhibit A attached hereto (the “Initial Fee Schedule”) and (ii) receive a
monthly foreclosure trustee administration fee (the “Foreclosure Trustee
Administration Fee”) in an amount set forth on the Initial Fee Schedule.
     (b) Amended Fee Schedules. On or before the forty-fifth (45th) day prior to
an Amended Fee Schedule Date, NDEx may propose to the Firm an amended Fee
Schedule (an “Amended Fee Schedule”) that will be in effect for the next Fee
Schedule Period commencing with the applicable Amended Fee Schedule Date. On or
before the fifteenth (15th) day after receiving the proposed Amended Fee
Schedule, the Firm may deliver to NDEx a notice of objection to the proposed
Amended Fee Schedule (an “Objection Notice”). If no such Objection Notice is
timely delivered by the Firm to NDEx, then that Amended Fee Schedule shall be
binding on the parties hereto for the next Fee Schedule Period commencing on the
applicable Amended Fee Schedule Date. If the Firm does timely deliver to NDEx an
Objection Notice, the Firm and NDEx shall thereafter negotiate with each other
in good faith to agree upon an
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

10



--------------------------------------------------------------------------------



 



Amended Fee Schedule. If the Firm and NDEx are unable to agree upon an Amended
Fee Schedule within fifteen (15) days after an Objection Notice has been given,
then the existing Fee Schedule shall remain in effect and NDEx shall thereafter
have the option of terminating this Agreement in its sole discretion in
accordance with Section 8.4 hereof
     (c) Client Related Third Party Expenses. Notwithstanding anything to the
contrary herein, the Firm agrees that it will pay all Client-related third party
expenses incurred by NDEx in the performance of the Services hereunder,
including, but not limited to, fees paid for (i) publication and posting of
legal notices; (ii) title insurance; (iii) filing of deeds and other legal
documents; (iv) sheriff services; (v) packaging services; and (vi) court costs.
The Firm acknowledges and agrees that the Title Work to be performed by NDEx
Title and charges for posting of files shall be treated as a third party expense
to be billed separately by NDEx Title and paid by the Firm in accordance with
the invoices received from NDEx Title.
     (d) Taxes. Notwithstanding anything to the contrary herein, the Firm
acknowledges and agrees that the fees set forth on the Fee Schedule, as may be
amended from time to time, do not include any applicable withholding, sales,
use, excise, services or similar tax (any such tax, a “Sales Tax”). If any Sales
Tax is assessed on the provision of any Services under this Agreement, the Firm
shall either (i) cause the Clients to pay such Sales Tax, (ii) pay the Sales Tax
itself, or (iii) provide NDEx with a certificate or other proof, reasonably
acceptable to NDEx, evidencing an exemption from liability for such Sales Tax.
The Parties agree to cooperate with each other in determining the extent to
which any Sales Tax is due and owing under the circumstances, and will provide
and make available to each other any resale certificate, information regarding
out-of-state use of materials, services or sale, and other exemption
certificates or information reasonably requested by either Party. If any amount
of Sales Tax is required to be paid, and is paid, by the Firm, the amount of
such Sales Tax paid will be deducted from the fees payable by the Firm to NDEx
hereunder.
     3.2 Invoice and Payments.
     (a) Invoice. Within fifteen (15) days following the end of each calendar
month during the Term of this Agreement, NDEx shall submit an invoice to the
Firm (each a “Monthly Invoice”) indicating (i) the number and types of files
referred by the Firm to NDEx for processing during the preceding month, (ii) the
total amount due to NDEx for such files referred during the preceding month and
(iii) the Foreclosure Trustee Administration Fee. The first such Monthly Invoice
shall be delivered on September 2, 2008 (the “First Invoice”) and for this
Invoice only, the amount will equal [***] percent ([***]%) of the product of
(i) the number of Texas Foreclosure, HEL and Eviction files created but not
billed and (ii) the respective Texas Foreclosure, HEL and Eviction file fees set
forth on the Initial Fee Schedule.
     (b) Objection. The Firm shall have the right to dispute, in good faith, any
Invoice, in part or in total. The Firm will promptly notify NDEx of any dispute
regarding any Invoice, and the Parties agree to use their best efforts to
promptly resolve any such dispute. If the Parties are unable to reach a
resolution, then the Parties will choose a mutually acceptable independent
accounting firm to resolve such dispute. The decision of the independent
accounting firm shall be final as to all matters relating to such dispute, and
the Parties shall split all costs associated
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

11



--------------------------------------------------------------------------------



 



with the engagement of the independent accounting firm equally. When attempting
to resolve any such dispute, the Parties agree to allow the other Party and the
independent accounting firm access to all information relevant to such issue(s)
in dispute, unless such access would violate any other provision of this
Agreement, the attorney client privilege or any client secrets.
     (c) Payment. The Firm shall pay each Invoice within fifteen (15) days after
receipt thereof.
     3.3 Reasonable Value. The Firm and NDEx acknowledge and agree that the Fee
Schedule and any increases thereto pursuant to Section 3.1(b), have been
negotiated at arm’s-length and represent and shall represent the reasonable
value of the Services furnished by NDEx pursuant to this Agreement, considering
the nature and volume of the services required. Payment of the fees pursuant to
Section 3.2 hereof is not intended to be and shall not be interpreted or applied
as permitting NDEx to share in the Firm’s fees for Legal Services performed by
the Firm on behalf of its Clients.
ARTICLE IV
AFFIRMATIVE COVENANTS OF THE FIRM
     4.1 Exclusivity. During the Term of this Agreement, the Firm shall engage
only (i) NDEx to provide Foreclosure Trustee Services on behalf of any Client
and (ii) NDEx Title to perform the Title Work on behalf of the Firm, and in each
case the Firm shall not retain, hire, employ, use or engage any other Person to
provide such services unless specifically so directed in writing by a Client
without the urging or encouragement of the Firm or any partner of or owner in
the Firm. NDEx and NDEx Title shall each be entitled to obtain injunctive relief
against the breach or threatened breach of the obligations of the Firm set forth
in this Section 4.1 without the posting of any bond or other security.
     4.2 Notification to and Consents from Clients. In accordance with
Applicable Law and any Client Engagement Letter, the Firm shall notify and,
where required by the terms or conditions of any Client Engagement Letter,
obtain the consent of its existing Clients and any new Clients of the Firm’s
intention to use NDEx to provide Foreclosure Trustee Services.
     4.3 Supervision of NDEx Employees. The Firm agrees to cause its attorneys
to provide supervision of the employees of NDEx that are providing Foreclosure
Trustee Services in compliance with Applicable Law.
     4.4 Support. Pursuant to separate sublease agreements between NDEx Holdings
and the Firm, NDEx and the Firm shall permit each other’s employees to
(i) utilize each other’s office space without charge, as the Parties shall
mutually determine, acting reasonably and in good faith, and (ii) provide access
to, and the authorized use of, all software, hardware, and assets owned or
licensed by the Firm or NDEx needed by the other to operate the Business and to
adequately and efficiently provide the Services to the Firm and its Clients;
provided, however, that all office furniture, office equipment (including, but
not limited to, telephones, computers and copiers), office supplies and all
other normal and customary office products associated with or required to
perform the Services contemplated by this Agreement (collectively, the “Office
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

12



--------------------------------------------------------------------------------



 



Products”) shall be the responsibility of NDEx. Notwithstanding the foregoing,
the Firm shall have no responsibility for any Employee Expenses. The Firm shall
provide to NDEx in a timely manner file count reports in a form consistent with,
and using the same methodology as, the file count reports generated by the Firm
for its own account prior to the date of this Agreement.
     4.5 Compliance With Law; Adherence to Professional Standards.
     (a) Professional Ethical Requirements. From and after the Effective Date,
the Firm shall fully inform NDEx of all professional ethical responsibilities
relating to the Practice of Law (and any changes thereto), as the same may be
applicable to any services performed by NDEx under this Agreement. The Firm will
inform NDEx of and cooperate with NDEx to assure that any confidences and
secrets of Clients will be protected and maintained to the full extent required
by any professional ethics rules applicable to the Practice of Law.
     (b) Compliance with Applicable Laws. The Firm shall perform Legal Services
diligently, conscientiously and in a manner consistent with professional and
ethical standards and in compliance with all Applicable Laws, including laws and
professional ethical rules and requirements applying to the legal profession,
and requirements of the Agencies. It is expressly acknowledged by the Parties
that all Legal Services provided by the Firm shall be performed solely by
licensed attorneys or under the direct supervision and control of licensed
attorneys. Each of the attorneys working for the Firm shall be licensed to
practice law in the State of Texas, and any other state or federal district in
which such attorney renders Legal Services. The Firm shall require that all
attorneys who are licensed and in good standing as lawyers with the applicable
licensing authorities in one or more states and who perform the Practice of Law
who are employees of the Firm comply with Applicable Laws, including, but not
limited to, all applicable ethical standards and rules of professional
responsibility relating to the Practice of Law.
     4.6 Maintenance of Malpractice Insurance. During the Term of this
Agreement, and except as otherwise provided herein, the Firm shall maintain
legal malpractice insurance policies (the “Malpractice Insurance Policies”) in
at least the same amount as provided for by the Firm’s current Malpractice
Insurance Policies issued by an insurance carrier with an A.M. Best rating of
“A” or better. The Firm represents and warrants that the Malpractice Insurance
Policies, as described on Exhibit B hereto, are in full force and effect and the
Firm is not in default under any of them and no claim for coverage thereunder
has been denied under any such current Malpractice Insurance Policies with
respect to any matter. At the request of NDEx from time to time, the Firm shall
furnish NDEx with a copy of the certificate of insurance evidencing the coverage
under such Malpractice Insurance Policies and the Firm agrees that no such
Malpractice Insurance Policies may be cancelled or the amount of coverage under
such Malpractice Insurance Policies reduced without thirty (30) days prior
written notice to NDEx.
     4.7 Firm Annual Budget. No later than thirty (30) days prior to the
beginning of each fiscal year, the Firm shall provide to NDEx a draft copy of
the Firm’s annual budget for the upcoming fiscal year. The Firm shall promptly
provide to NDEx any update, amendment or revision to such budget.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

13



--------------------------------------------------------------------------------



 



     4.8 Annual Audit of the Firm. The Firm’s financial statements shall be
audited annually by an independent auditor in accordance with generally accepted
auditing standards. The costs and expenses of such audits shall be paid by the
Firm. A copy of each such audit shall be furnished to NDEx within 120 days after
the end of the Firm’s fiscal year.
     4.9 Records. The Firm shall maintain accurate books and records regarding
payments from Clients, the provision of Legal Services, and other matters
related to the Firm’s Business, in compliance with all Applicable Laws, and
shall retain such books and records for not less than five (5) years or such
longer period as may be reasonably requested by NDEx, upon prior written notice
to the Firm from NDEx.
     4.10 Access Rights to Records. Subject to any applicable ethical
limitations or other limitations or requirements imposed by Applicable Laws, the
Firm shall afford to NDEx, and NDEx shall have the right, exercisable from time
to time as valid business reasons shall warrant, to have any of its
representatives exercise the Access Rights with respect to the books and records
of the Firm described in Section 4.9 to determine compliance with this
Agreement.
ARTICLE V
AFFIRMATIVE COVENANTS OF NDEX
     5.1 Hiring and Maintenance of NDEx Workforce; Compensation. NDEx shall
employ or otherwise retain and be responsible for selecting, hiring, training
and supervising all personnel necessary or appropriate for the proper operation
of NDEx and the provision of Services to the Firm (the “NDEx Workforce”). All
employee and employment benefit matters shall be the responsibility of NDEx,
including, but not limited to, the number, nature, type and compensation of NDEx
Work Force and all administrative or governmental filings regarding employment.
NDEx shall have sole responsibility for the Employee Expenses.
     5.2 Office Products. NDEx shall provide all Office Products to its
employees in connection with its obligations under this Agreement, and shall
have sole responsibility for the maintenance and insurance of such personalty.
     5.3 Performance Level Requirements for Foreclosure Trustee Services. NDEx
shall perform the Foreclosure Trustee Services in a professional and workmanlike
manner and in a manner which is in conformity with the requirements of Clients,
but in any event in a manner consistent with the historical practices of the
Firm. NDEx shall use commercially reasonable efforts to maintain such level of
personnel as is necessary to perform the Foreclosure Trustee Services in a
professional and workmanlike manner and in a manner in conformity with the
requirements of Clients, but in any event in a manner consistent with the
historical practices of the Firm.
     5.4 Prohibition Against Providing Legal Services. The Parties acknowledge
that NDEx is not authorized or qualified to engage in any activity which under
Applicable Laws may only be performed by licensed attorneys and that nothing
herein shall be construed as permitting or authorizing NDEx to provide Legal
Services to Clients. Notwithstanding anything to the contrary in this Agreement,
to the extent any act or service required of NDEx is construed or
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

14



--------------------------------------------------------------------------------



 



deemed to constitute the provision of Legal Services, NDEx is released from any
obligation to provide, and the Firm shall be deemed not to have requested NDEx
to provide, such act or service.
     5.5 Independence of the Firm. The Firm will be the exclusive provider of
Legal Services to Clients under this Agreement and the Firm shall have complete
and absolute control over the methods by which the Practice of Law is conducted
by the Firm. All matters involving the internal management, control, or finances
of the Firm shall remain the sole responsibility of the Firm and its partners,
and NDEx shall have no authority whatsoever over the Firm as it relates to its
Practice of Law.
     5.6 No Solicitation of Legal Services. NDEx shall not advertise its ability
to provide Legal Services through the Firm or solicit potential Clients on
behalf of the Firm with respect to the Firm furnishing Legal Services to such
potential Clients.
     5.7 Accounting and Financial Records Services. NDEx shall establish and
administer accounting procedures, controls, and systems for the development,
preparation, and safekeeping of administrative or financial records and books of
account relating to the business and financial affairs of the Firm’s Business,
all of which shall be prepared and maintained in accordance with GAAP. NDEx
shall prepare and deliver to the Firm, within ninety (90) days of the end of
each calendar year, a balance sheet and a profit and loss statement reflecting
the financial status of the Firm’s Business as of the end of such calendar year,
all of which shall be prepared in accordance with GAAP. In addition, NDEx shall
prepare and deliver such other financial statements or records as the Firm may
reasonably request.
     5.8 Information Services. NDEx shall make available to the Firm its
computer and information support services, including, but not limited to, a link
to NDEx to communicate financial and other data and information and programs
agreed upon by NDEx and the Firm. NDEx shall provide adequate support services,
including updates, modifications, and technical and user assistance, in
accordance with the reasonable and lawful requirements of the Firm and the
Clients.
     5.9 Adequate Support. NDEx shall use commercially reasonable efforts to
assist the Firm in providing high quality Legal Services in the Firm’s
Foreclosure Business. In making any employee assignments, NDEx shall use
commercially reasonable efforts to assure consistent and continued rendering of
high quality Foreclosure Trustee Services and the prompt availability and
accessibility of individual support personnel to the Practice Providers in order
to develop constant, familiar and routine working relationships between each
Practice Provider and individual members of the NDEx Workforce who support such
Practice Provider.
     5.10 Maintenance of Errors and Omissions Insurance. During the Term of this
Agreement, and except as otherwise provided herein, NDEx shall maintain errors
and omissions insurance policies in the amounts as set forth in Exhibit C
attached hereto, by an insurance carrier with an A.M. Best rating of “A” or
better or otherwise reasonably acceptable to the Firm. To the extent
commercially practicable, the insurance policy will name the Firm as an
additional insured party.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

15



--------------------------------------------------------------------------------



 



     5.11 Records. NDEx shall maintain accurate and books and records regarding
the provision of Services under this Agreement and retain such books and records
in compliance with all Applicable Laws, and shall retain such books and records
for not less than five (5) years or such longer period as may be requested by
the Firm, upon prior written notice to NDEx by the Firm.
     5.12 Access to Records. NDEx shall afford to the Firm, and the Firm shall
have the right, exercisable from time to time as valid business reasons shall
warrant, to have any of its representatives exercise the Access Rights with
respect to the books and records of NDEx described in Section 5.11 to determine
NDEx’s compliance with this Agreement.
     5.13 Supervision of NDEx Personnel. NDEx covenants and agrees that all
employees of NDEx who are providing Foreclosure Trustee Services related to any
matter or case in which the Firm is providing Legal Services shall work under
the supervision (in a manner consistent with the professional ethical
requirements of the Firm and all Applicable Laws) of an attorney employed by the
Firm, or in compliance in all material respects with all guidelines, policies,
and rules established by the Firm and conveyed in writing to NDEx in order to
comply with Applicable Laws and requirements of Clients and Agencies. The Firm
may have one or more attorneys at the offices of NDEx during its normal business
hours to supervise the personnel of NDEx performing Foreclosure Trustee Services
for the Firm or any Client. NDEx agrees that any employee of NDEx who fails to
comply with the lawful directives or supervision of an attorney in the Firm
shall, at the request of the Firm, be subject to appropriate re-training,
reassignment, discipline, or termination of employment by NDEx.
     5.14 NDEx Shall Not Interfere With Practice of Law. In furtherance of the
agreements set forth herein, the Parties further confirm and agree that nothing
in this Agreement is intended or shall be construed to allow NDEx to exercise
control or direction over the manner or method by which the Firm and the
Practice Providers perform Legal Services or engage in the Practice of Law. The
rendition of all Legal Services (including, but not limited to, legal advice,
preparation of legal documents constituting the Practice of Law, rendering of
oral or written legal advice to Clients, the supervision of employees of the
Firm and NDEx with respect to work and activities ancillary to the performance
of Legal Services, and the preparation of legal memoranda or reports involved in
the Practice of Law) shall be the sole responsibility of the Firm and the
Practice Providers, and NDEx shall not have any responsibility therefor and
shall not interfere therewith.
ARTICLE VI
CERTAIN COVENANTS OF BOTH PARTIES
     6.1 Compliance with Laws.
     (a) Compliance with Laws. NDEx and the Firm each agree to comply in all
material respects with all Applicable Laws, in each case to the extent relevant
to the performance of services under this Agreement.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

16



--------------------------------------------------------------------------------



 



     (b) FDCPA Compliance. The Parties further agree that they have examined the
Standard Operating Procedures and that none of any such procedures violates any
Applicable Law as it is currently construed. Accordingly, the Parties agree that
there will be no liability or recourse between the Parties from any subsequent
adjudication that such interpretation of Applicable Laws was incorrect. In order
to avoid potential violations of the FDCPA, it is expressly agreed that no
employees of NDEx or the Firm shall, in the performance of their duties pursuant
to this Agreement, communicate with any debtors or borrowers unless otherwise
allowed or required by Applicable Law.
     (c) Expense of Compliance. NDEx and the Firm warrant that they shall, at
their own respective expense, (i) comply with all other Applicable Laws and, to
the extent not otherwise in contravention with any Applicable Law, the
regulations, servicing guidelines, policies, and requirements of each Client
with respect to the performance of Foreclosure Trustee Services or Legal
Services, as the case may be, and (ii) satisfy all liabilities or obligations
imposed by the foregoing.
     (d) Taxes. NDEx shall be responsible in accordance with Applicable Law for
the payment of all applicable taxes levied on NDEx’s Business or based upon the
income of NDEx’s Business (other than any applicable taxes levied or based upon
the compensation paid to the Firm for its provision of Legal Services to
Clients, which taxes shall be for the account of the Firm, and the Firm shall
have sole responsibility for the payment thereof).
     6.2 Client Relationships Notwithstanding anything herein to the contrary,
the Parties hereto understand and agree that each party is responsible for its
own relationship with the Clients. Further, neither Party shall attempt to
adversely affect the other’s relationship with any Client. As such, neither
Party may dismiss or cause the dismissal of the other Party from the terms,
conditions, obligations, and benefits of this Agreement relating to Clients
unless (i) without the urging or encouragement of either Party, any such Client
expressly requests in writing the dismissal of such other Party or specifies a
third party to perform the relevant services, or (ii) this Agreement has been
terminated pursuant to Section 8.3 hereof.
     6.3 No Use of Party and Client Name. Except as required by any Applicable
Law (including any securities laws applicable to NDEx or its Affiliates relating
to any securities filings of NDEx or its Affiliates or otherwise) or applicable
securities exchange on which any securities of any Affiliate of NDEx trade, the
Parties agree that they will not use, in any advertising or promotional material
or media, the other Party’s or any Client’s name or logo or the name and logo of
any Affiliate of the other Party or any Client, or otherwise identify the other
Party or any Client as a client of the other Party, without the other Party’s or
any Client’s prior written consent
ARTICLE VII
CONFIDENTIALITY; INTELLECTUAL PROPERTY
     7.1 Protection of NDEx’s Confidential Information.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

17



--------------------------------------------------------------------------------



 



     (a) Confidential Information. All confidential information, proprietary
information and rights, and trade secrets of NDEx (the “NDEx Confidential
Information”), shall be safeguarded and treated as confidential by the Firm.
NDEx Confidential Information includes, but is not limited to, records, files,
electronic records, documents, bulletins, publications, manuals, financial data
and information, marketing plans and proposals, accounting control procedures
and any information relating to and concerning the identity of customers,
prospects, suppliers, employees and manner of operations of NDEx. NDEx
Confidential Information shall also include specifications, software code,
design, materials, documentation, flow charts, diagrams, schematics, data,
databases, and business and production methods and techniques of NDEx and all
other confidential information, proprietary information and rights, and trade
secrets of NDEx.
     (b) Nondisclosure of Confidential Information. The Firm recognizes and
acknowledges that NDEx Confidential Information is valuable, special and unique
and that the protection of NDEx Confidential Information is critical to NDEx and
its ability to maintain its competitive advantage over its competitors. In
furtherance thereof, the Firm shall use NDEx Confidential Information solely in
conjunction with this Agreement. Without the express written consent of NDEx,
the Firm shall not at any time disclose NDEx Confidential Information to any
Person except in furtherance of this Agreement.
     (c) Disclosure under Court Order. Notwithstanding the foregoing
restrictions, the Firm may use and disclose any NDEx Confidential Information to
the extent required by an order of any governmental body, but only after NDEx
has been so notified and has had the opportunity, if possible, to obtain
reasonable protection for such information in connection with such disclosure.
The Firm shall cooperate fully with NDEx in connection with obtaining any
protective order or other appropriate remedy.
     7.2 Protection of Firm Confidential Information.
     (a) Confidential Information. All confidential information, proprietary
information and rights and trade secrets of the Firm (“Firm Confidential
Information”), shall be safeguarded and treated as confidential by NDEx. Firm
Confidential Information includes, but is not limited to, any records, files,
electronic records, documents, bulletins, publications, manuals, financial data
and information, marketing plans and proposals, accounting control procedures,
information relating to Clients, customers, prospects, suppliers, employees and
manner of operations of the Firm, and any information of or pertaining to a
Client that is confidential or privileged pursuant to any contract, statute,
regulation, rule, code or legal precedent. Firm Confidential Information shall
also include specifications, software code, design, materials, documentation,
flow charts, diagrams, schematics, data, databases and business and production
methods and techniques of the Firm and all other confidential information,
proprietary information and rights and trade secrets of the Firm.
     (b) Nondisclosure of Confidential Information. NDEx recognizes and
acknowledges that Firm Confidential Information is valuable, special and unique
and that the protection of Firm Confidential Information is critical to the
Firm. In furtherance thereof, NDEx shall use Firm Confidential Information
solely in conjunction with this Agreement. Without the express written
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

18



--------------------------------------------------------------------------------



 



consent of the Firm, NDEx shall not at any time disclose Firm Confidential
Information to any Person except in furtherance of this Agreement.
     (c) Disclosure under Court Order. Notwithstanding the foregoing
restrictions, NDEx may use and disclose any Firm Confidential Information to the
extent required by an order of any governmental body, but only after the Firm
has been so notified and has had the opportunity, if possible, to obtain
reasonable protection for such information in connection with such disclosure.
NDEx shall cooperate fully with the Firm in connection with obtaining any
protective order or other appropriate remedy.
     7.3 Confidentiality of Third Party Information.
     (a) Confidentiality of Third Party Confidential Information. The Parties
recognize that each Party has received and in the future may receive
confidential or proprietary information of Clients and other third parties and
such information is subject to a duty on the part of the recipient to maintain
the confidentiality of such information and to use it only for certain limited
purposes. The Parties agree at all times during the Term of this Agreement to
hold such information in strictest confidence, and not to use it or disclose it
to any Person, except as necessary in connection with the Firm’s performance of
Legal Services, or the performance of Foreclosure Trustee Services by NDEx,
consistent with their respective agreements with, or obligations under
Applicable Law to, such Clients or other third parties.
     (b) Covenant Against Disclosure. Each Party agrees to use commercially
reasonable efforts to safeguard the confidential material and to prevent the
unauthorized, negligent or inadvertent use or disclosure thereof.
     (c) Obligations Under Rules of Professional Conduct and Applicable Law.
Notwithstanding any requirement to disclose information under this Agreement, to
the extent that any Party is obligated under any rules of professional conduct
or other Applicable Laws to keep any information regarding a Client
confidential, such Party shall not be required by this Agreement to disclose
such information and shall comply with all such applicable rules of professional
conduct or other Applicable Laws.
     7.4 Exceptions to Definition of Confidential Information. The obligations
of the Parties to treat any information as proprietary and confidential under
this Article VII shall not apply to information which (i) is publicly available
or (ii) is obtained from a third party that is not bound, to the knowledge of
the receiving party, by an obligation of confidentiality.
     7.5 Remedies. The Parties acknowledge that disclosure of any confidential
material could give rise to irreparable injury to the Parties and that such
injury may be inadequately compensable in damages. Accordingly, the Firm or
NDEx, as applicable, is entitled to obtain injunctive relief against the breach
or threatened breach of the undertakings set forth in Sections 7.1, 7.2 and 7.3
without the posting of any bond or other security. This relief shall not be
exclusive of, and shall be in addition to, any other remedies available at law
or equity.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

19



--------------------------------------------------------------------------------



 



     7.6 Ownership of Intellectual Property. The Firm acknowledges and agrees
that NDEx owns the worldwide right, title, and interest in and to any and all
inventions, original works of authorship, findings, conclusions, ideas, data,
databases, flowcharts, scripts, discoveries, developments, concepts,
improvements, techniques, processes and know-how, whether or not patentable or
registrable under copyright or similar laws, created or developed prior to the
date of this Agreement which relate to the provision of Foreclosure Trustee
Services including all patent rights, copyrights, trademarks, know-how and trade
secrets, or other intellectual property rights related thereto and all
modifications, improvements or changes thereto (the “NDEx Intellectual
Property”).
     7.7 License of NDEx Intellectual Property. During the Term of this
Agreement, NDEx hereby grants the Firm a nonexclusive, worldwide, and
royalty-free license to use NDEx Intellectual Property for the benefit of
Clients, subject to the following terms, conditions, and restrictions:
     (a) The license granted pursuant to this Section 7.7 authorizes only the
Firm and its authorized employees and any agents or contractors to use NDEx
Intellectual Property.
     (b) No part or portion of NDEx Intellectual Property may be sublicensed,
copied, reproduced or duplicated by any means, or translated into machine
language by the Firm, without the prior express written permission of NDEx,
except that the Firm may make those copies of NDEx Intellectual Property
necessary for non-productive back-up purposes only.
     (c) The Firm’s right to use NDEx Intellectual Property under the terms of
this Agreement shall commence on the Effective Date and shall continue until the
termination of this Agreement.
     7.8 Disclosure. Notwithstanding anything in this Agreement which may imply
the contrary, NDEx and its Affiliates may (i) disclose the existence of this
Agreement and the terms and conditions hereof and/or (ii) file a copy of this
Agreement, to the extent reasonably determined to be required by Applicable Law,
including, but not limited to, any applicable securities laws or stock exchange
requirements.
ARTICLE VIII
TERM AND TERMINATION
     8.1 Initial Term. The initial term of this Agreement shall be for a period
of twenty-five (25) years, commencing as of the date hereof and ending at
midnight on the twenty-fifth (25th) anniversary of the date hereof (the “Initial
Term”).
     8.2 Automatic Five Year Extensions. This Agreement shall be automatically
extended for successive five (5) year periods (with each such successive five
(5) year period being referred to herein as an “Extended Term”) unless, and only
if at least one (1) year prior to the expiration of the Initial Term or, if
applicable, at least one (1) year prior to the expiration of the Extended Term
then in effect, either party shall give the other written notice of its
intention not to extend the Initial Term or, if applicable, the Extended Term
then in effect.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

20



--------------------------------------------------------------------------------



 



     8.3 Termination for Breach; Notice and Cure of Breach. Upon any Party
hereto (the “Non-breaching Party”) becoming aware of a Material Breach of this
Agreement by any other Party (the “Breaching Party”), the Non-breaching Party
shall provide to the Breaching Party a written notice describing such Material
Breach. The Breaching Party shall have a sixty (60) day period within which to
cure such breach. Both the Breaching Party and the Non-Breaching Party shall use
good faith efforts to reach a mutually acceptable solution for addressing such
breach. If the Breaching Party has not cured such Material Breach within such
period, the Non-breaching Party may terminate this Agreement. Nothing in this
Section 8.3 shall prejudice or otherwise restrict the Non-breaching Party in the
exercise of any of its other remedies under this Agreement or Applicable Law.
     8.4 Termination for Failure to Agree Upon an Amended Fee Schedule. NDEx may
terminate this Agreement upon thirty (30) days written notice to the Firm any
time after the Parties have failed to agree upon an Amended Fee Schedule.
     8.5 Termination for Insolvency. In the event a Party shall become
Insolvent, the other Party hereto may immediately terminate this Agreement upon
written notice to the Insolvent Party.
     8.6 Provisions Applicable Upon Any Termination of this Agreement.
     (a) Payment of Fees. Notwithstanding any contrary provision contained in
this Agreement, upon the expiration of the Initial Term or any Extended Term of
this Agreement, or upon any earlier termination of this Agreement pursuant to
any of the termination provisions contained in this Agreement, NDEx shall
continue to collect and receive all compensation, reimbursement, and payment due
for all Foreclosure Trustee Services provided prior to the effective date of the
expiration or the termination of this Agreement.
     (b) NDEx Proprietary Information. Upon any termination of this Agreement,
the Firm shall immediately discontinue the use of and shall promptly return all
NDEx Confidential Information that has been made available to the Firm by reason
of participation herein and shall return all such property, together with any
copies thereof in its possession, to NDEx.
     (c) Firm Proprietary Information. Upon any termination of this Agreement,
NDEx shall immediately discontinue the use of and shall promptly return all Firm
Confidential Information that has been made available to NDEx by reason of
participation herein and shall return all such property, together with any
copies thereof in its possession, to the Firm.
     (d) Access to Records. Subject to the rights of the Clients under
Applicable Laws, the Firm shall provide to NDEx access, at reasonable times and
upon reasonable request, to records relating to the Legal Services provided in
connection with any Foreclosure Trustee Services NDEx performed for the Firm,
for a period ending one year after the later of (i) expiration of the applicable
statute of limitations for any claim which may be asserted against NDEx arising
from the activities pursuant to this Agreement, or (ii) conclusion of all
matters relating to such a claim.
21 PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

21



--------------------------------------------------------------------------------



 



     (e) Return of Work Product. Upon termination of this Agreement, or upon any
Client’s earlier request, the Firm will ensure, and NDEx will cooperate with the
Firm in ensuring, that all Work Product and Work-in-Process, or any lesser part
designated by the Firm or any Client in writing, shall be returned by NDEx to
the Firm or such Client.
     8.7 Post-Termination Services.
     (a) Continued Services. Upon the termination of this Agreement in
accordance with Sections 8.3, 8.4 or 8.5, so long as the Firm is not in breach
of its payment obligations under this Agreement, NDEx shall continue to provide
Foreclosure Trustee Services to the Firm with respect to the Client matters and
files on which it is then working. NDEx shall provide such Foreclosure Trustee
Services pursuant to this Section 8.7 until the earlier of (i) one year from the
Termination Date and (ii) the date that the Firm is able to engage a third party
other than NDEx to provide such Foreclosure Trustee Services.
     (b) Payment for Continued Services. NDEx shall receive payment for the
provision of Foreclosure Trustee Services pursuant to this Section 8.7 at the
same rate as that paid by the Firm prior to the Termination Date for so long as
NDEx is providing Foreclosure Trustee Services pursuant to Section 8.7(a).
ARTICLE IX
CHANGES
     9.1 Changes. In the event (a) any Applicable Laws or any interpretations
thereof, or any requirements of Clients, Agencies or Investors at any time
during the Term of this Agreement are modified, implemented, threatened to be
implemented, or determined to prohibit, restrict or in any way materially change
the method of providing or paying for Foreclosure Trustee Services as described
in or contemplated by this Agreement, or (b) the manner of providing Foreclosure
Trustee Services, including the nature of the relationship or services involved
in foreclosures that are the subject of the Foreclosure Trustee Services, is
required to change in any material respect to meet market demands for services
of the type rendered by the Firm, which change, in either case, has or could
reasonably be expected to have a material adverse effect on the ability of
either the Firm or NDEx to engage in commercial activity consistent with and in
furtherance of its business plans (all of the foregoing being hereinafter
collectively referred to as “Changes,” and individually, a “Change”), then the
parties to this Agreement shall negotiate in good faith to amend this Agreement
as necessary to provide for procurement of services and payment hereunder, while
at the same time preserving the economic expectations of the Parties as set
forth herein, to the fullest extent reasonably possible. To the extent any act
or service required of NDEx in this Agreement should be construed or deemed, by
any Applicable Law or Governmental Body to constitute the provision of Legal
Services, the performance of said act or service by NDEx shall be deemed waived
and forever unenforceable and the provisions of this Section 9.1 shall be
applicable. Neither party shall claim or assert illegality as a defense to the
enforcement of this Agreement or any provision hereof; instead, any such
purported illegality shall be resolved pursuant to the terms of this
Section 9.1.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

22



--------------------------------------------------------------------------------



 



ARTICLE X
INDEPENDENT RELATIONSHIP
     10.1 Independent Contractor Status. Each of the Parties acknowledges that
each is an independent contractor and not an agent, employee or representative
of the other. This Agreement shall not create any partnership or joint venture
between the parties.
     10.2 No Referral Arrangements. The Parties hereby acknowledge and agree
that no benefits to NDEx hereunder require or are in any way contingent upon the
recommendation, referral or any other arrangement by NDEx for the provision of
any Legal Services or other service offered by the Firm.
     10.3 No Restriction on NDEx Expansion. NDEx (and its Affiliates) may from
time to time (i) be engaged by the Firm and any other Person to perform services
which are not included in or related to the Foreclosure Trustee Services, or
(ii) invest in or engage in businesses wholly unrelated to the Foreclosure
Trustee Services; provided, however, NDEx shall not provide any Legal Services.
Nothing in this Agreement shall be construed to preclude NDEx from providing
services the same as or similar to those provided under this Agreement to other
customers of NDEx during the Term of this Agreement.
     10.4 Referrals From Others than the Firm. NDEx may from time to time (i) be
engaged by other Persons to perform Foreclosure Trustee Services; (ii) enter
into agreements similar to this Agreement with other Persons; and (iii) enter
into co-engagements with other law firms which will provide Legal Services for
NDEx customers, in all cases without the necessity of obtaining approval from
the Firm.
ARTICLE XI
INDEMNIFICATION; LIMITATIONS OF LIABILITY
     11.1 No Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SIMILAR DAMAGES EVEN
IF THE LIKELIHOOD OF SUCH DAMAGES IS KNOWN TO SUCH PARTY.
     11.2 Costs of Enforcement. If either Party files suit in any court against
the other Party to enforce the terms of this Agreement against the other Party
or to obtain performance by the other Party hereunder, the Prevailing Party will
be entitled to recover all reasonable costs, including Reasonable Attorneys’
Fees, from the other Party as part of any judgment in such suit. The term
“Prevailing Party” shall mean the Party in whose favor final judgment after
appeal (if any) is rendered with respect to the claims asserted in the
complaint.
     11.3 Force Majeure. No Party hereto shall be liable for delay or default in
performing hereunder (other than a delay or default in payment of any monies due
to the other Party) if such performance is delayed or prevented by a Force
Majeure Condition.
     11.4 Indemnification of the Firm by NDEx. The Parties acknowledge that
administrative errors and omissions in providing Foreclosure Trustee Services
and Support
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

23



--------------------------------------------------------------------------------



 



Services have and will continue to occur, and that the cost of these errors and
omissions will be borne by NDEx, unless such costs are due to (i) the failure of
supervision by attorneys in the Firm, as described in Section 11.5(i) below, or
(ii) the negligence, willful misconduct or fraud of the Firm. Subject to the
limitations of Sections 11.1 and 11.7, NDEx shall indemnify, defend and hold
harmless the Firm and its respective employees and equityholders from and
against any claims, damages, losses, liabilities, costs and expenses, including
reasonable attorney’s fees (collectively, “Damages”) which may be imposed upon,
incurred by, or asserted against the Firm in connection with the failure of NDEx
to perform the Foreclosure Trustee Services in accordance with this Agreement,
including any Damages incurred by the Firm arising out of or in any way related
to NDEx’s obligations under Article V above; provided, however, that NDEx will
not be liable for indemnification hereunder to the extent that the claim,
damage, loss, liability, or expense results from (i) the failure of supervision
by attorneys in the Firm, as described in Section 11.5(i) below, or (ii) the
negligence, willful misconduct or fraud of the Firm; and provided, further, that
the maximum obligations for Firm Damages under this Section 11.4 shall be
limited to One Million Dollars ($1,000,000) per action or omission that gives
rise to any such indemnification claim and an aggregate cap totaling Fifteen
Million Dollars ($15,000,000) for any ten (10) year period during the Term of
this Agreement. Such right of indemnification under this Section 11.4 will
survive the termination of this Agreement.
     11.5 Indemnification of NDEx by the Firm. Subject to the limitations of
Sections 11.1 and 11.7, the Firm acknowledges that the Firm is responsible for
the supervision, as may be required by Applicable Law, of the employees of NDEx
providing Foreclosure Trustee Services to the Firm on behalf of the Clients
pursuant to this Agreement. The Firm shall indemnify, defend and hold NDEx and
its respective officers, directors, employees and equityholders harmless from
and against any Damages which may be imposed upon, incurred by, or asserted
against NDEx or such other indemnified Persons in any manner relating to or
arising out of (i) the provision of Foreclosure Trustee Services by NDEx to the
Firm pursuant to this Agreement in connection with the failure of an attorney
employed by the Firm to properly supervise the employees of NDEx or as a result
of complying with such supervising attorney’s direction or supervision, (ii) any
breach of or default under any Client Engagement Letter as a result of the
referral of files by the Firm to NDEx pursuant to this Agreement, (iii) any
breach of this Agreement by the Firm, (iv) any disclosure of any information
contained in any file or otherwise disclosed by the Firm or its employees or
agents in contravention or violation of any Client Engagement Letter, Applicable
Law or other obligation to any other Person or (v) the access provided to, or
the use of, any software and assets owned or licensed by the Firm to NDEx in
contravention or violation of (A) any contract, license, lease, agreement or
other arrangement to which the Firm is a party or is subject to or
(B) Applicable Law. Such right of indemnification under this Section 11.5 will
survive the termination of this Agreement, and shall be limited to One Million
Dollars ($1,000,000) per action or omission that gives rise to any such
indemnification claim and an aggregate cap totaling Fifteen Million Dollars
($15,000,000) for any ten (10) year period during the Term of this Agreement.
     11.6 Indemnification Procedures. Promptly upon becoming aware of any matter
which is subject to the provisions of Sections 11.4 or 11.5 (a “Claim”), any
Person seeking indemnification (an “Indemnified Party”) must give notice of the
Claim to the other Party (the “Indemnifying Party”), accompanied by a copy of
any written documentation regarding the
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

24



--------------------------------------------------------------------------------



 



Claim received by the Indemnified Party. The Indemnified Party shall also
provide reasonable cooperation and information to assist the Indemnifying Party
in the defense or settlement of any Claim. If the Indemnified Party fails to
notify the Indemnifying Party of the Claim promptly or to provide reasonable
cooperation and information to defend or settle the Claim, the Indemnifying
Party shall not be required to indemnify the Indemnified Party to the extent
that such failure prejudices the Indemnifying Party’s ability to defend or
settle the Claim. The Indemnifying Party, at its sole option, may take whatever
action it deems reasonable and appropriate in the handling, defense, or
settlement of any Claim, subject to the terms of any applicable insurance
policy. The Indemnifying Party will notify the Indemnified Party in writing of
any proposed settlement of a Claim, and shall not settle any Claim without the
prior written consent, which such consent shall not be unreasonably withheld, of
the Indemnified Party unless such settlement includes an unconditional release
of all liability of the Indemnified Party with respect thereto. The Indemnified
Party shall not settle any Claim without the prior written consent of the
Indemnifying Party.
     11.7 Limitation on Indemnification. No claim for indemnification by an
Indemnified Party pursuant to Sections 11.4 or 11.5 shall be payable unless and
until the aggregate amount of all Damages incurred by the Indemnified Party
under Sections 11.4 or 11.5 exceeds Twenty-Five Thousand Dollars ($25,000.00),
after which the Indemnified Party may seek indemnification for the full amount
of such claims.
     11.8 Effect of Insurance. To the extent that an Indemnified Party receives
insurance proceeds attributable to a Claim, then the amount of such Claim paid
by the Indemnifying Party to the Indemnified Party shall be net of any amounts
actually recovered by the Indemnified Party under any applicable insurance
policies. If the Indemnified Party actually receives any amounts under any
applicable insurance policies in respect of any Claim for which an
indemnification payment by the Indemnifying Party was made hereunder, then such
Indemnified Party shall promptly reimburse the Indemnifying Party an amount
equal to the lesser of (i) the indemnification payment made by the Indemnifying
Party in respect of the Claim for which such indemnification payment was made
and (ii) the amount actually received by the Indemnified Party under such
insurance policy; provided that the amount of such reimbursement shall be net of
any expenses incurred by such Indemnified Party (or its Affiliates) in
collecting such amount and, in the case of recovery under any insurance policy,
after giving effect to any increase in premiums resulting therefrom.
     11.9 Sole and Exclusive Remedy. Except as otherwise expressly set forth in
this Agreement, the Parties agree that the indemnification set forth in this
Article XI shall be the sole and exclusive remedy for breaches of the
representations, warranties, covenants and agreements described herein.
ARTICLE XII
MISCELLANEOUS
     12.1 No Other Agreement. The terms and conditions set forth in this
Agreement are those adopted by the Parties after extensive study and discussion
and supersede all other agreements, contracts, statements, courses of conduct,
and expressions of intent which may have
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

25



--------------------------------------------------------------------------------



 



previously existed between the Parties. This Agreement, including the
appendices, Schedules and Exhibits attached hereto and made a part hereof for
all purposes, represent the entire agreement between the Parties with respect to
the subject matter herein.
     12.2 Notices. All notices, requests, demands, waivers and other
communication required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered personally;
(b) sent by registered or certified mail, return receipt requested, postage
prepaid; (c) sent by next-day or overnight courier or delivery to the applicable
address set forth below; or (d) sent via facsimile or other electronic
transmission (including transmission in portable document format by electronic
mail), as set forth below or, in each case, at such other address as may be
specified in writing to the other Party:

     
If to NDEx:
  If to Firm:
 
   
National Default Exchange, LP
  Barrett Daffin Frappier Turner & Engel, LLP
c/o Dolan Media Company
  Attn: Michael C. Barrett, Chairman
Attention: James P. Dolan
  15000 Surveyor Blvd., Suite 100 
1200 Baker Building
  Addison, Texas 75001 
706 Second Avenue South
  Fax: (972) 341-5024 
Minneapolis, Minnesota 55402
  Email: MichaelB@bbwcdf.com
Fax: (612) 317-9434
   
Email: jim.dolan@dolanmedia.com
   
 
   
with a copy to:
  with a copy to:
 
   
Katten Muchin Rosenman LLP
  Haynes and Boone, LLP
Attn: Walter S. Weinberg
  Attn: Darrel A. Rice
525 West Monroe Street
  901 Main St. — Suite 3100 
Chicago, Illinois 60661-3693
  Dallas, Texas 75202 
Fax: (312) 577-8771
  Fax: (214) 200-0664 
Email: walter.weinberg@kattenlaw.com
  Email: darrel.rice@haynesboone.com

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (x) if by personal delivery, facsimile machine or
other electronic transmission (including transmission in portable document
format by electronic mail), on the date after such delivery, (y) if by certified
or registered mail, on the third business day after the mailing thereof or
(z) if by next-day or overnight courier or delivery, on the date of such
delivery.
     12.3 Governing Law; Agreement to Arbitrate; Waiver of Jury Trial. This
Agreement will be governed by and construed in accordance with the contract and
other general laws of the State of Delaware, without giving effect to its
conflict of laws principles; provided, however, that the laws of another State
may govern any professional ethical issues under this Agreement to the extent
that the Applicable Laws are the laws of a State other than Delaware.
     12.4 Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

26



--------------------------------------------------------------------------------



 



or in any way affect the meaning or interpretation of any provision of this
Agreement, and all provisions of this Agreement will be enforced and construed
as if no caption had been used in this Agreement.
     12.5 Severability. If any covenant, agreement, provision or term of this
Agreement is held to be invalid for any reason whatsoever, then such covenant,
agreement, provision or term will be deemed severable from the remaining
covenants, agreements, provisions and terms of this Agreement and will in no way
affect the validity or enforceability of any other provision of this Agreement.
     12.6 Due Authorization. Each Party warrants that the terms of this
Agreement and its execution, delivery and performance have been duly authorized
and approved by all necessary action of each Party.
     12.7 Counterparts. The Parties may execute this Agreement in separate
counterparts, each of which shall be deemed an original and all of which
together will constitute one and the same instrument. To the extent signed and
delivered by means of a facsimile machine or other electronic transmission
(including transmission in portable document format by electronic mail), this
Agreement shall be treated in all manners and respects and for all purposes as
an original and shall have the same binding legal effect as if it were the
original signed version thereof delivered in person. None of the undersigned
shall raise the use of a facsimile machine or other electronic transmission to
deliver a signature or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission as a defense to the enforceability of this Agreement and each of
the undersigned forever waives any such defense.
     12.8 Amendments; Waivers. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. Neither the waiver by either of the
Parties of a breach of or a default under any of the provisions of this
Agreement, nor the failure by either of the Parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.
     12.9 No Third Party Beneficiaries. Nothing in this Agreement shall confer
any rights upon any Person (except for NDEx Title and Persons entitled to
indemnification hereunder) other than the Parties and their respective
successors and permitted assigns. The Parties each acknowledge and agree that
NDEx Title is a third party beneficiary of this Agreement.
     12.10 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Firm and NDEx and their respective successors and assigns;
provided no such assignment shall relieve the assignor of its duties under this
Agreement. Without limiting the foregoing, the
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

27



--------------------------------------------------------------------------------



 



Parties agree that neither this Agreement, nor any duties or obligations under
this Agreement, shall be assigned or transferred by either party without the
prior written consent of the other.
     12.11 No Strict Construction; Interpretation. The language used in this
Agreement will be deemed to be the language chosen by the Parties to express
their mutual intent and no rule of strict construction will be applied against
any Person.
     12.12 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
The remainder of this page is intentionally left blank.
Signature page follows this page
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned hereby execute this Amended and
Restated Services Agreement as of the date first above written.

                  NATIONAL DEFAULT EXCHANGE, LP    
 
                By: National Default Exchange GP, LLC
Its: General Partner    
 
           
 
  By: /s/ Scott J. Pollei
 
   
 
  Name: Scott J. Pollei    
 
  Title: Vice President, Secretary and Treasurer   
 
                BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP    
 
           
 
  By:  /s/ Michael C. Barrett    
 
         
 
  Name: Michael C. Barrett    
 
  Its: Chairman    

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

 



--------------------------------------------------------------------------------



 



Schedule 1
Additional Description of Support Services
NDEx will provide human resources administration and financial accounting
services to the Firm, including, but not limited to, process development
services, billing services, internal audit services, document generation
services, mailroom services, imaging and indexing services, training services,
and information technology services and support, as well as accounting, human
resources, information technology, technical, and other support personnel to
perform functions common to both Parties’ businesses, and to facilitate the use
by such personnel of office space, supplies, equipment, copy services, phone
services, data connectivity, heat, power and air conditioning,
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

2



--------------------------------------------------------------------------------



 



Exhibit A
Initial Fee Schedule

      Type of File   Per File Fee
Texas Foreclosure
  $[***]
Texas Repost
  $[***]
Texas HEL
  $[***]
Texas POC Set-Up
  $[***]
Texas MFR Set-Up
  $[***]
Texas Eviction
  $[***]
Texas Litigation
  $[***]
Loan Modification Set-Up
  $[***]

In addition to the above per file fees, the Firm shall pay NDEx a monthly
foreclosure trustee administration fee in an amount set forth in the table
below:

          Monthly Foreclosure Trustee Monthly Volume of Files Referred  
Administration Fee
Less than or equal to [***]
  $[***]
Greater than [***], but less than or equal to [***]
  $[***]
Greater than [***], but less than or equal to [***]
  $[***]
Greater than [***]
  $[***]

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

3



--------------------------------------------------------------------------------



 



Exhibit B
Description of the Firm’s Malpractice Insurance Policies
Policy: Catlin Lawyers Professional Liability Insurance
Policy Number: LDUSA0802919
Limits of Liability: $5,000,000 each claim and $5,000,000 in the aggregate, with
a deductible of $125,000
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

4



--------------------------------------------------------------------------------



 



Exhibit C
Description of NDEx’s Errors and Omissions Insurance Policies
Policy: Executive Risk Indemnity Inc.
Policy Number: 68042415
Limits of Liability: $5,000,000 each claim and $5,000,000 in the aggregate, with
a deductible of $50,000
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

5